 

7
fh

Nicol Se HAN Cox

  

U.S. Department of Justice
Federal Bureau of Prisons
United States Penitentiary
Administrative Maximum

 

 

Florence, CO 81226

March 8, 2005

FROM:

 

SUBJECT: Restricted General Correspondence Restriction

The purpose of this memorandum is to notify you that you are being placed on restricted general
correspondence, pursuant to 28 C.F.R. § 540.15. Your past pattern of utilizing general
correspondence to attempt to correspond with other incarcerated persons poses a special threat to
security and good order of the institution, protection of the public, and national security insofar as
your unlimited general written correspondence might facilitate further criminal or terrorist
activity. Restricting your general correspondence is justified as you are considered a “security
risk” pursuant to Federal Bureau of Prisons (Bureau) Program Statement No. 5265.11,
Correspondence, (PS 5265.11) Section 12.a.(4). Accordingly, your general correspondence
(incoming/outgoing) is limited to/from verifiable immediate family members only (spouse, mother,
father, children, and siblings).

You are permitted to respond to your being placed on restricted general correspondence (orally
or written), and a written response will be provided. This may be considered an attempt at
informal resolution under the Bureau’s Administrative Remedy Program. In addition, you may
seek a formal review of the decision to place you on restricted general correspondence through
the Bureau's Administrative Remedy Procedure. The procedure requires that you first address
your complaint to the Warden. If dissatisfied with that response, you may appeal your complaint
to the Regional Director, Federal Bureau of Prisons, North Central Regional Office, Gateway
Complex, Tower I, 8th Floor, 400 State Avenue, Kansas City, Kansas 66201-2492. If
dissatisfied with the Regional Director’s response, you may appeal to the Director, National
Inmate Appeals, in the Office of the General Counsel in Washington D.C.

Received: March 8, 2005 Lied tebrg Xe
SAL. H, Mohammad BOS

Register Number 34338-054
NOTICE OF INMATE RESTRICTIONS UNITED STATES PENITENTIARY, FLORENCE, COLORADO

 

 

U.S. DEPARTMENT OF JUSTICE FEDERAL BUREAU OF PRISONS
INMATE NAME LAST, First): REGISTER NUMBER: UNI T/ QUARTERS :
SALAMEH, Mohammad 34338-054 E-Unit/Range 6/202

 

 

 

TYPE OF NOTIFICATION:
X Initial O Modification of previous notice dated
O 6 Month Review (BOP sanction only) .
Q 120 Day Review (Special Administrative Measure only)
O All reStrictions removed GO Other:

 

TYPE OF RESTRICTION:
O Sanction for prohibited act frepgxt or memo attached) 28 C.F.R. § 541, Subparts A&B
O Judicial court order (attache ), 18 U.S.C. § 3582 (d)
O Special Administrative Measure imposed by U.S. Attorney General, 28 C.F.R. § 501.3
xX Other: General Correspondence Restrictions

 

LENGTH OF RESTRICTION FROM EFFECTIVE DATE:
X Indefinite O Other:

 

These restrictions are appealable using the Administrative Remedy Program, 28 C.F.R. § 542.

You are permitted to respond to your being placed on restricted general correspondence (orally
or written), and a written response will be provided. This ma considered an attempt at
informal resolution under the eau’s Administrative Remedy Program.

You may seek a formal review of this decision through the Federal Bureau of Prisons’

Administrative Reme Procedure. The procedure requires that you first address your complaint

to the Warden. If ssatisfied with t response, you may appeal your complaint to the

Regional Director, Federal Bureau of Prisons, North Centra ‘tonal Office, Gateway Complex

Tower II, 8th Floor, 400 State Avenue, Kansas City, Kansas 66201-2492. If dissatisfie with

the Regional Director’s response your may appeal ko the Director, National Inmate Appeals, in
ashington D.C.

the Office of the General ounsei in

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Unit ee Review: Printed Name/Signature | L Services Review: inted Name/Signature
ollins; Unit Manager Christo - Ss voll ;\Supervisory Attorney

 

Associate Warden (P) Review: Printed Name/Signdture
Cc. Chester, AW (P) /
TTT

Page 1 of 2

 
vy... Case 1:19-cv-04142-BMC Document 22-4 Filed 02/24/20 Page 3 of 3 PagelD #: 359

 

 

 

ad 7

Inmate Printed Name/Sigpatur Register

 

Numbert

Mohammad Salameh A * 34338-054

 

Date —
March 8, 2005

 

Printed Name/Signature of Staff Witness Ze Dere

Orde

Distribution: Original - Central File; cc - Inmate, Mail Room, Legal Services, Visiting Room

Page 2 of 2
